Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of robbery in the first degree and argues that the court committed reversible error by denying defense counsel’s motion to preclude the prosecutor from cross-examining defendant about pending charges. Defense counsel asserts the privilege against self-incrimination for the first time on appeal and thus has failed to preserve this issue for our review (see, People v Pavao, 59 NY2d 282, 292, n 3; cf, People v Betts, 70 NY2d 289), and we decline to reach it in the interest of justice.
*978We have examined defendant’s remaining arguments on appeal and find them lacking merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — robbery, first degree.) Present — Denman, J. P., Green, Pine, Lawton and Lowery, JJ.